MEMORANDUM OPINION
                                          No. 04-12-00033-CV

      UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
                               Appellant

                                                    v.

           Michelle STEVENS, Individually and as Next Friend of Kyra Stevens, A Minor,
                                           Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-15439
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 25, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have reached

a settlement. The motion is granted. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). Costs of the appeal

are taxed against appellant.

                                                         PER CURIAM